Powell, J.
The plaintiff (a corporation) sued another cor-' poration upon an account for the furnishing of certain advertising service. In support of its case the plaintiff offered in evidence a written contract, purporting to be signed by one Satterwhite, as manager of the defendant corporation. A witness for the plaintiff swore that Satterwhite was manager, that he, in fact, signed the paper, and that one Mr. Reid was present and directed the signing. It was shown by aliunde testimony that Mr. Reid was the *212president of the defendant corporation. One of the defendant company’s letter-heads was in evidence, and on this letter-head Eeid appeared as president and. secretary and Satterwhite as general manager.
Upon proof, direct or circumstantial, that Satterwhite was general manager, and that he signed the contract, its execution as the act and deed of the corporation was at least prima facie proved. Raleigh & Gaston R. Co. v. Pullman Co., 122 Ga. 700 (50 S. E. 1008). If Satterwhite was not manager, but signed the contract on behalf of the corporation as such, and signed it in the presence of the president and under his direction, it would likewise have been, prima facie, the company’s act. Phillips v. Hudson, 9 Ga. App. 779 (72 S. E. 178). It is true that Satterwhite and Eeid were afterward put upon the stand by the plaintiff, and testified that Satterwhite was only a salesman in the defendant’s place of business, and that he had signed the contract without any authority from the corporation, and that Eeid was not present or consenting thereto. The fact that there is a conflict in the testimony of the witnesses introduced by the plaintiff is no reason for granting a nonsuit. The issue of fact, nevertheless, goes to the jury. This proposition has been so repeatedly stated by this court and the Supreme Court as to need no further elaboration here.
The court erred in excluding the written contract, and, having erred in this respect, the judgment, awarding a nonsuit must be reversed. Proctor & Gamble Co. v. Blakely Oil & Fert. Co., 128 Ga. 606 (57 S. E. 879). Judgment reversed.